Citation Nr: 0943875	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-35 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a low back disorder, claimed to be the 
result of VA treatment.

2.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a neck disorder, claimed to be the 
result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran failed to report for his 
rescheduled hearing before the Board at the RO in October 
2007.  He sent a written statement received five days before 
his hearing was scheduled, indicating only that he had no 
transportation.  As he did not again request to have his 
hearing rescheduled, the Board will now proceed with 
adjudicating his appeal.  38 C.F.R. § 20.704(c) (2009).


FINDINGS OF FACT

1.  A low back disorder was not shown to be result of any VA 
treatment.

2.  A neck disorder was not shown to be result of any VA 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disorder, 
claimed to be the result of VA treatment, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).

2.  The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a neck disorder, claimed 
to be the result of VA treatment, have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151 for a low back, as well as a neck disorder, 
as a result of VA treatment, to include a February 2005 van 
ride.  

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

To determine whether a veteran has an additional disability, 
VA compares his or her condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his or her condition after such treatment has 
stopped.  38 C.F.R. § 3.361(b) (2009).  To establish that VA 
treatment caused additional disability, the evidence must 
show that the medical treatment resulted in the additional 
disability.  Merely showing that a veteran received treatment 
and that he or she has an additional disability, however, 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2009).

Upon consideration of the totality of the evidence of record, 
the Board finds that a grant of compensation pursuant to 38 
U.S.C.A. § 1151 for a low back or neck disorder is not 
warranted.

Specifically, a longitudinal review of the record reveals 
that the Veteran was being treated by VA for limb girdle 
muscular dystrophy as early as 1994.  He was noted to be 
wheelchair bound secondary to muscle weakness during that 
year.  

In March 1995, the Veteran submitted a VA Form 21-2680 
(Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance).  The report indicated that he 
had muscular dystrophy involving all limbs causing 
progressive weakness, poor coordination, poor balance, and 
inability to walk.  It was indicated that his disorder was 
deteriorating and that he fell easily.  

Additional VA treatment notes dated in July 1995 reflected 
continued findings of progressive limb girdle muscular 
dystrophy.  It was noted that he demonstrated a decrease in 
active range of motion and strength in the bilateral upper 
extremities, ataxic movement pattern, practiced unsafe 
transfer techniques, and was at risk for falls due to this 
behavior.  He was also treated for headaches likely caused by 
neck muscle weakness with onset in neck in May 1996. 

A July 1996 private evaluation report and January 1997 
private physician statement revealed findings of mild 
weakness of the neck flexors, HIV infection, muscular 
atrophy, and limb girdle muscular dystrophy.

The Veteran complained of back and neck pain in a July 1997 
VA X-ray report.  An outside MRI report dated in December 
1996 was noted to show herniated nucleus pulposus (HNP) at 
C6-7 with encroachment of the neural foramina on the right 
side.  The following X-ray findings were listed in the July 
1997 report:  reversal of the lordosis of the cervical spine 
centered around the C5-6 levels; decreased intervertebral 
disc space at C5-6 and C6-7 levels; mild osteophyte formation 
at C4-5, C5-6, C6-7, and C7-T1 levels; uncovertebral joint 
hypertrophy present at C5-6 and C6-7 levels; and neural 
foraminal encroachment at the right C6-7 level. 

An August 1997 VA MRI report of the cervical spine listed an 
impression of herniated discs as well as spondylotic spur 
formation at levels C4 through C7.  An August 1997 VA 
orthopedic consult note showed the Veteran gave a history of 
neck pain, weak neck musculature, head that flops and 
bounces, and pain while riding in a van without a 
Philadelphia collar.  It was noted that he exhibited 
significant generalized weakness of his upper extremities and 
neck musculature but had fairly satisfactory range of motion 
of the head and neck. 

A January 1999 VA MRI report of the cervical spine revealed 
mild to moderate spondylotic change at C6-7 and very minimal 
spondylotic changes demonstrated elsewhere in the cervical 
spine.  A January 1999 VA treatment record detailed continued 
complaints of neck pain with frequent headaches and weakness 
in the shoulders and arms.  Additional VA treatment notes 
dated in September 2000 and January 2001 showed findings of 
cervical spondylosis as well as cervical spine disease.  

A January 2001 VA MRI report of the cervical spine reflected 
the following findings:  mild degenerative changes; minimally 
decreased invertebral disc space at C6-7 level; no signal 
abnormality demonstrated within the cervical cord; minimal 
endplate spondylotic spur formation at C5-6 level; and mild 
to moderate endplate spondylotic spur formation with 
attenuation of the anterior aspect of the thecal sac and cord 
bilaterally at C6-7.

VA treatment notes dated in 2004 detailed a history of 
chronic upper back pain and status post cervical fusion as 
well as findings of chronic neck pain/degenerative joint 
disease (DJD) and chronic pain syndrome.  In a February 2005 
VA treatment note, the Veteran complained of increased back 
pain which his attributed to activity.  

An additional VA primary care treatment note dated in 
February 2005 revealed that he had a rough ride home on the 
van two days before.  He complained of increased discomfort 
in arms, aching shoulders, muscle spasms, dysesthetic 
sensation, and concerns about a spinal injury.  The examiner 
listed an impression of DJD and muscular dystrophy with 
exacerbation of musculoskeletal symptoms following a 
turbulent van ride.  However, it was noted that the examiner 
doubted any major new pathology, but ordered X-rays to rule 
out any new cervical spine disease.

A February 2005 VA cervical spine X-ray report revealed 
moderate degenerative changes, straightening of the usual 
lordotic curvature, and disc space narrowing as well as 
foraminal encroachment at the C6-7 level.  It was noted that 
the Veteran complained of experiencing more discomfort in his 
upper extremities with subjective weakness following a rough 
van ride earlier in the week.

An April 2005 VA treatment record revealed that the Veteran's 
neck/shoulder pain/weakness had gradually lessened since his 
last visit.  The examiner listed an impression of cervical 
DJD, chronic neck pain with recent exacerbation - somewhat 
improved.  The Veteran had no major complaints in a July 
2005; however, he discussed the relationship of his neck 
pain, indicating his belief that it was part of his chronic 
pain due to cervical DJD.  He again mentioned an incident 
with a van ride into the hospital that he stated he had not 
completely recovered from at that time. 

VA treatment notes dated in 2005 and 2006 showed continued 
treatment for muscular dystrophy, chronic pain syndrome, and 
headaches.  VA physical therapy treatment records dated 
during this time period reflected repeated assertions by the 
Veteran that he felt okay and noted that he followed his 
prescribed therapeutic exercise program. 

In this case, medical evidence of record clearly establishes 
that the Veteran's claimed neck and low back disorders 
existed prior to the VA van ride in February 2005.  The Board 
further highlights the February 2005 VA physician's 
conclusions that the Veteran had DJD and muscular dystrophy 
with exacerbation of musculoskeletal symptoms following a 
turbulent van ride.  However, it was specifically noted that 
the VA physician doubted he had any major new pathology as a 
result of this incident.  The February 2005 X-ray report 
simply showed continued findings of degenerative changes, 
disc space narrowing, and foraminal encroachment of the 
cervical spine.  

In addition, it was noted in the April 2005 VA treatment 
record that 
Veteran's neck/shoulder pain/weakness had gradually lessened 
since his last visit with the examiner indicating that the 
Veteran's cervical DJD and chronic neck pain with recent 
exacerbation was somewhat improved.  Significantly, neither 
the Veteran nor his representative has presented, identified, 
or alluded to the existence of any medical evidence or 
opinion that directly contradicts the VA physician's February 
2005 conclusions and additional medical findings of record.  

Even assuming that the documented exacerbation of 
musculoskeletal symptoms following the February 2005 van ride 
constituted additional neck and/or low back disabilities, 
there is no evidence of record to suggest that the Veteran 
was in the course of being provided hospital care, medical or 
surgical treatment, or examination by a VA employee or at a 
VA facility at the time the VA van ride occurred in February 
2005.  

In order for an additional disability to be compensable under 
38 U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In other words, the 
additional disability must have been the result of injury 
that was part of the natural sequence of cause and effect 
flowing directly from the actual provision of "hospital 
care, medical or surgical treatment, or examination" 
furnished by VA and that such additional disability was 
directly caused by that VA activity.  Id at 101. 

Based on the foregoing evidence, the Veteran is not shown to 
have additional low back and/or neck disabilities that were 
incurred as the result of VA treatment within the purview of 
the provisions of 38 U.S.C.A. § 1151.  As the Board has 
determined that the additional disability was not caused by 
VA treatment, there is no need to address foreseeability or 
negligence.  Id. 

In reaching this conclusion, the Board has considered the 
Veteran's assertions that he experienced low back and neck 
disorders as a result of VA treatment, to include a February 
2005 van ride.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, low 
back and neck disorders are not the type of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.

Based on the foregoing discussion, the preponderance of the 
evidence is against a finding that the cause of the Veteran's 
low back and/or neck disorders was VA care, to include 
consideration of the February 2005 VA van ride.  As there is 
no doubt to be otherwise resolved, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  First, 
the RO has obtained service treatment records as well as all 
relevant VA outpatient treatment records and private 
treatment records.  Further, the Veteran submitted private 
treatment records pertaining to his claimed low back and neck 
disorders, as well as written statements discussing his 
contentions.  

The Board has also considered the argument of the Veteran's 
representative, advanced in the November 2009 brief that VA 
failed in its duty to assist the Veteran by not requesting 
and obtaining quality assurance records from the VA Medical 
Center (VAMC).  

VA's medical quality assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  38 U.S.C.A. § 
17.500(c) (2009).  Under 38 U.S.C.A. § 5705, records created 
as part of the medical quality assurance program are 
confidential and access is limited.  The regulations at 38 
C.F.R. §§ 17.500-17.511 explain the provisions for 
maintaining confidentiality and limit access to the 
documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  

To the contrary, VA Adjudication Procedures Manual M21-MR 
Part IV, subpart ii, 1.A.3.i, pertaining of the development 
of the evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5705, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

Moreover, neither the Veteran nor his representative have 
determined the existence of such reports in the Veteran's 
actual case or explained how they are relevant to the claims 
on appeal.  In these circumstances, such an argument amounts 
to no more than an assertion that VA was obligated on its own 
to seek out quality assurance records.  

Such an assertion is at odds with a statutory scheme 
requiring that the claimant "adequately identify relevant 
records that the claimant wishes the Secretary to obtain."  
Loving v. Nicholson, 19 Vet. App. 96, 103 (2005) (citing 
language in 38 U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) 
requiring VA to assist in obtaining relevant records that a 
claimant "adequately identifies"); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (the duty to assist is not a 
license for a "fishing expedition" to ascertain whether 
there might be unspecified information which could possibly 
support a claim).  

Accordingly, VA is specifically barred from obtaining the 
VAMC medical quality assurance records that the Veteran's 
representative has asserted even exists or should have been 
requested.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a low back disorder, claimed to be the 
result of VA treatment, is denied.

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a neck disorder, claimed to be the 
result of VA treatment, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


